Citation Nr: 0810268	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, to 
include as secondary to service-connected diabetes mellitus 
and/or due to exposure to herbicides (Agent Orange).  

2.  Entitlement to service connection for chloracne, to 
include as secondary to service-connected diabetes mellitus 
and/or due to exposure to herbicides.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
secondary to service-connected diabetes mellitus and/or due 
to exposure to herbicides.  

4.  Entitlement to service connection for essential tremors, 
to include as secondary to service-connected diabetes 
mellitus and/or due to exposure to herbicides.   

5.  Entitlement to service connection for hypogonadotrophic 
hypogonadism with erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus and/or due 
to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
following a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In July 2007, the veteran testified during a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  

As noted on the title page, the veteran is seeking service 
connection for a number of disabilities, to include as due to 
exposure to herbicides.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  VA has appealed that decision to the United 
States Court of Appeals for the Federal Circuit.  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on a Court holding that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The Court temporarily stayed the 
adjudication of cases before the Board and RO that are 
potentially affected by Haas.  See Ribaudo v. Nicholson, 21 
Vet. App. 16 (2007) (Per curiam order).  The specific claims 
affected by the stay include those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  The Court dissolved the temporary stay, 
but granted the Secretary's motion to stay such cases, in 
part.  Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  
Exceptions to the stay include cases where motions to advance 
on the Board's docket have been granted, where the Secretary 
decides to order equitable relief, and where the Court has 
ordered VA to apply Haas and the Secretary has not appealed.  
Id.

The veteran is noted to have served in the United States Army 
and to have received the Vietnam Service Medal, the Vietnam 
Campaign Medal, and the Combat Infantryman Badge.  The Board 
finds that the evidence clearly demonstrates that the veteran 
served in the Republic of Vietnam while on active duty.  As 
such, the veteran's claims on appeal are not subject to the 
Haas stay.  

The Board notes that during the July 2007 travel board 
hearing, the veteran's representative testified that the 
veteran was unemployable due to service-connected 
disabilities.  The Board infers a claim for entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  As the claim for 
a TDIU has not been adjudicated by the RO, it is not before 
the Board; hence, it is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The Board initially notes that in statements received by the 
RO in October 2003 and December 2003, the veteran raised 
additional theories of entitlement by which he believed his 
claims on appeal should be granted-on a secondary basis to 
his service-connected diabetes mellitus and as due to 
exposure to herbicides.  Likewise, a report of November 2003 
"endocrine diseases" VA examination reflects the examiner's 
report that the veteran associated most, if not all, his 
disabilities, with exposure to "Agent Orange".  In a July 
2004 VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran again raised the theory that his disabilities were 
due to exposure to herbicides.  In light of his service in 
the Republic of Vietnam, as noted above, the veteran is 
presumed to have been exposed to herbicides in Vietnam.  See 
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2007)); 38 C.F.R. § 
3.307(a)(6)(iii) (2007).  

In reviewing the adjudicative actions of record, the Board 
notes that the RO did not consider each of the veteran's 
claims on appeal under the raised theories of entitlement.  
Accordingly, the claims on appeal must be remanded so that 
all pertinent theories of entitlement may be considered, in 
the first instance, to avoid any prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also notes that additional evidentiary development 
is warranted in this case.  

A review of the medical evidence of record reflects a 
September 2003 VA progress note in which a VA physician 
reported that the veteran had "Agent Orange disease with 
peripheral neuropathy, diabetes, hyperlipidemia.  Possible 
chloracne; hypogonadotrophic hypogonadism, and essential 
tremor."  In VA progress notes dated in November 2004 and 
January 2005, the same VA physician noted a finding of Agent 
Orange syndrome with chloracne, essential tremor, 
hypogonadotrophic hypogonadism, peripheral neuropathy, and 
hyperlipidemia.  Likewise, a January 2005 VA psychiatry note 
reflects a psychiatrist's opinion that, "[The veteran] has 
Agent Orange exposure, diabetes, peripheral neuropathy, 
hypogonadism, probably due to Agent Orange."  Otherwise, a 
review of the claims file reflects competent medical evidence 
that the veteran does not have peripheral neuropathy or 
chloracne.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007).  The 
controlling regulation has been interpreted to permit a grant 
of service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Recently, a 
provision of 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52744-47 (Sept. 7, 2006) (as codified at 38 C.F.R. § 3.310(b) 
(2007)).  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  

In a report of November 2003 VA "endocrine diseases, 
miscellaneous" examination, the examiner opined that the 
veteran's hypogonadotrophic hypogonadism with erectile 
dysfunction was not proximately due to service-connected 
diabetes mellitus.  The examiner did not otherwise comment on 
whether the service-connected diabetes mellitus aggravated 
the veteran's hypogonadotrophic hypogonadism with erectile 
dysfunction or whether the disability was due to exposure to 
herbicides.  Likewise, in a report of November 2003 VA 
"peripheral nerves" examination, the examiner made similar 
findings, or lack thereof, with respect to the veteran's 
claim for service connection for essential tremors.  

The Court has held that once VA undertakes the effort to 
provide an examination when developing a claim for service 
connection, even if not statutorily obligated to do so, it 
must provide an adequate one.  See Woehlaert v. Nicholson, 21 
Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. 
App. 1, 12 (2001) (emphasizing the Board's duty to return an 
inadequate examination report "if further evidence or 
clarification of the evidence . . . is essential for a proper 
appellate decision").

Therefore, in light of the findings by the VA physician 
concerning Agent Orange and the veteran's disabilities, along 
with the incomplete medical opinions provided by the VA 
examiners in November 2003, the claims file should be 
returned to those VA examiners who performed examinations of 
the veteran in November 2003 for hypogonadotrophic 
hypogonadism with erectile dysfunction and for essential 
tremors, for supplemental opinions.  In this case, the 
examiner who performed the November 2003 VA "endocrine 
diseases, miscellaneous" examination should opine as to 
whether the veteran's hypogonadotrophic hypogonadism with 
erectile dysfunction was made worse by service-connected 
diabetes mellitus, or whether that disability is due to 
exposure to herbicides in Vietnam.  Likewise, the examiner 
who conducted the November 2003 VA "peripheral nerves" 
examination should offer a similar opinion with respect to 
essential tremors.  Arrangements should be made for the 
veteran to undergo examination only if the VA examiners are 
unavailable or if such examination(s) is needed to answer the 
questions posed above.  38 U.S.C.A. § 5103A (West 2002).

Additionally, the Board also notes that hyperlipidemia is a 
general term for elevated concentrations of any or all of the 
lipids in the plasma.  Thus, hyperlipidemia is a laboratory 
finding and is not a disability in and of itself for which VA 
compensation benefits are payable.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used for 
VA purposes refers to impairment of earning capacity.  See 38 
C.F.R. § 4.1; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Here, as noted above, a VA physician has related the 
veteran's hyperlipidemia to exposure to herbicides in 
service.  There is no medical evidence of record that rebuts 
or contradicts the VA physician's opinion.  The Court has 
stated that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this regard, the Court 
held that the Board was prohibited from making conclusions 
based on its own medical judgment.  Id.  

In light of the above, the Board believes the veteran should 
be afforded an appropriate VA medical examination and the 
examiner requested to provide a well reasoned medical opinion 
addressing the nature and etiology of the veteran's 
hyperlipidemia to include whether hyperlipidemia is 
proximately due to or aggravated by service-connected 
diabetes mellitus, or due to exposure to herbicides.  
Additionally, the Board notes that hyperlipidemia is a 
significant risk factor for the subsequent development of 
coronary artery disease.  The medical evidence reflects that 
the veteran has been diagnosed with coronary artery disease.  
Therefore, the examiner should also offer an opinion on any 
relationship between the veteran's hyperlipidemia and any 
diagnosed coronary artery disease.  The above opinion should 
be based upon consideration of the veteran's documented 
history and assertions through review of the claims file.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  

The Board emphasizes to the veteran that failure to report to 
any scheduled examination, without good cause, may result in 
a denial of his claim(s).  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve VA of 
the responsibility to ensure full compliance with the Act and 
its implementing regulations.  Hence, in addition to the 
actions requested above, any other development and/or 
notification action deemed warranted under the VCAA should be 
undertaken prior to adjudicating the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record regarding his 
claims on appeal.  The veteran should 
be invited to submit any pertinent 
evidence in his possession, and the 
letter should explain the type of 
evidence that is his ultimate 
responsibility to submit.

2.  Following the development above, 
the veteran's claims file should be 
forwarded to the examiner who performed 
the November 2003 VA "endocrine 
diseases" examination.  Following a 
review of the claims file, that 
examiner should be asked to provide a 
supplemental opinion.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's 
hypogonadotrophic hypogonadism with 
erectile dysfunction was aggravated 
(i.e., permanently worsened) by 
service-connected diabetes mellitus, or 
whether hypogonadotrophic hypogonadism 
with erectile dysfunction is due to 
exposure to herbicides.  An explanation 
for the opinion provided should be set 
forth.  

(An additional examination should be 
scheduled only if the VA examiner who 
conducted the "endocrine diseases, 
miscellaneous" examination in November 
2003 is unavailable or such examination 
is needed to answer the questions posed 
above.)  

3.  The veteran's claims file should be 
forwarded to the examiner who performed 
the November 2003 VA "peripheral 
nerves" examination.  Following a 
review of the claims file, that 
examiner should be asked to provide a 
supplemental opinion.  

The examiner should opine as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the veteran's 
essential tremors were aggravated 
(i.e., permanently worsened) by 
service-connected diabetes mellitus, or 
whether essential tremors are due to 
exposure to herbicides.  An explanation 
for the opinion provided should be set 
forth.  

(An additional examination should be 
scheduled only if the VA examiner who 
conducted the November 2003 "peripheral 
nerves" examination is unavailable or 
such examination is needed to answer the 
questions posed above.)  

4.  The veteran should be afforded a VA 
heart examination.  The examiner should 
be asked to review the claims file, to 
include those VA progress notes in which 
the veteran's hyperlipidemia was 
identified as being related to exposure 
to herbicides.  The examiner should 
provide a well reasoned medical opinion 
addressing the etiology of the veteran's 
hyperlipidemia and whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that 
hyperlipidemia is proximately due to or 
aggravated by (i.e., permanently 
worsened) service-connected diabetes 
mellitus, or due to exposure to 
herbicides.  

Furthermore, the examiner should identify 
whether the veteran has coronary artery 
disease, and if so, whether it is as 
least as likely as not that the veteran's 
coronary artery disease is due to 
hyperlipidemia.  

The examiner should set forth all 
findings along with the complete 
rationale for the opinions expressed.

5.  After undertaking any other 
development deemed appropriate, the 
veteran's claims on appeal should be re-
adjudicated in light of all pertinent 
evidence and legal authority.  The 
adjudication should include specific 
consideration of all applicable theories 
of entitlement to service connection: as 
secondary to service-connected diabetes 
mellitus (on the basis of causation or 
aggravation), and due to exposure to 
herbicides.  

If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).









_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


